Title: To Thomas Jefferson from William Eustis, 30 March 1802
From: Eustis, William
To: Jefferson, Thomas


            Sir,
              Washington March 30th. 1802.
            General Stevens of New York has pending with the government a business of great moment, and wishes to be known to you in his true character, which is that of an upright & respectable citizen, who passed the revolutionary war with great reputation as a commander in the artillery. He is also a native of Massachusetts which may plead an apology for this representation from,
            Sir, Your most respectful humble servant.
            William Eustis
           